Case 3:14-cv-00852-REP-AWA-BMK Document 279 Filed 10/23/18 Page 1 of 3 PageID# 10068



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Richmond Division


    GOLDEN BETHUNE-HILL,
    et al.,

              Plaintiffs,

    v.                                                Civil Action No. 3:14cv852

    VIRGINIA STATE BOARD
    OF ELECTIONS, et al.,

              Defendants.



               ORDER REGARDING SUBMISSION OF PROPOSED REMEDIAL PLANS

              The Court's October 19,           2018 ORDER      (ECF No. 278)    directs

    that "the parties, and any non-parties desiring to do so, shall

    file       their   proposed      remedial    plans"    and    supporting     data   on

    November 2, 2018.             To facilitate the efficient and appropriate

    submission and consideration of any proposed remedial plans, it

    is hereby further ORDERED that:

         1.    All parties and non-parties desiring to submit proposed

               remedial      plans    shall     not    submit    any   supporting     data

               through      the   Court's     CM/ECF     electronic    filing    system,

               except as provided in paragraph 3.

         2.    All     parties       and    non-parties      instead     shall      submit

               Shapefiles and Block Equivalency Files compatible with

               Maptitude For Redistricting software for each proposed
Case 3:14-cv-00852-REP-AWA-BMK Document 279 Filed 10/23/18 Page 2 of 3 PageID# 10069



            remedial plan in accordance with the procedures outlined

            in paragraphs 3 and 4 of this Order.

       3.   On November 2, 2018, all Shapefiles and Block Equivalency

            Files for each proposed remedial plan shall be filed with

            the     Court   and    delivered      to    the   Virginia      Division       of

            Legislative Services        ( "DLS")       in native     format       on CD-ROM

            disc.

       4.   On November 2, 2018, all Shapefiles and Block Equivalency

            Files     for   each   proposed       remedial    plan    must       be   served

            electronically and        in native         format    on all         counsel   of

            record for all parties and on all non-parties or their

            counsel.

       5.   All parties and non-parties submitting proposed remedial

            plans shall file their briefs supporting their respective

            proposals, along with any supporting exhibits, except any

            Shapefiles      and    Block   Equivalency           Files,     through        the

            Court's CM/ECF system on November 2, 2018.

       6.   All parties and non-parties shall also provide the Court

            with color hard copies of their proposed maps.

       7.   DLS is authorized to post on its public website, and make

            available for download, all remedial plans and supporting

            materials submitted for the Court's consideration per the

            Court's October 19,         2018      ORDER   (ECF No.        275)     and this

            ORDER.

                                              2
Case 3:14-cv-00852-REP-AWA-BMK Document 279 Filed 10/23/18 Page 3 of 3 PageID# 10070



       8.    Parties and non-parties proposing plans are deemed to have

             granted consent to DLS to make their plans and supporting

             materials available for download on its website.

            It is SO ORDERED.


                                                  /s/
                                      For the Court
                                      Robert E. Payne
                                      Senior United States District Judge



    Richmond, Virginia
    Date: October 23, 2018




                                        3
